Case 8:20-cv-01425-MSS-AAS Document 24 Filed 01/01/21 Page 1 of 27 PageID 113




                     UNITED STATES DISTRICT COURT FOR THE
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

    LIGIA COLCERIU, on behalf of
    herself and all others similarly
    situated,

              Plaintiff,                                   Case No. 8:20-cv-01425-MSS-AAS
     v.

    JAMIE BARBARY a/k/a JAMIE
    ENGELHARDT, ENGELHART & Co.,
    LLC,

            Defendants.
    _________________________________/

                  DEFENDANTS’ MOTION TO DISMISS COMPLAINT
                   AND INCORPORATED MEMORANDUM OF LAW

          Defendants Jamie Barbary a/k/a Jamie Engelhardt (“Ms. Engelhardt”) and

   Engelhardt & Co., LLC (“Engelhardt & Co.” and, collectively with Ms. Engelhardt,

   “Defendants”), hereby moves to dismiss the Complaint (“Compl.”) filed by Plaintiff Ligia

   Colceriu pursuant to Federal Rule of Civil Procedure 12.

                                       INTRODUCTION

          Plaintiff filed this putative class action claiming that she is entitled to compensatory

   and punitive damages because she participated in a free “giveaway” contest on Instagram

   that she did not win. Relying entirely on her allegations that she joined in the contest by

   “clicking” on a bunch of Instagram posts but then did not win a prize, Plaintiff purports to

   state statutory and common law claims that the contest was a “fraud” and an “illegal
Case 8:20-cv-01425-MSS-AAS Document 24 Filed 01/01/21 Page 2 of 27 PageID 114




   lottery.” (Compl. ¶¶ 18, 53-57.) She does not and cannot allege any tangible or actual

   injury from clicking on these posts.

          The Complaint should be dismissed. First, Plaintiff does not have Article III

   standing to bring this putative class action. The Supreme Court in Spokeo held that a

   plaintiff cannot state a claim in federal court unless she clearly alleges facts showing that

   she “suffered an injury in fact.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547, 194 L. Ed.

   2d 635 (2016), as revised (May 24, 2016). Pleading an “[i]njury in fact is a constitutional

   requirement” that can be satisfied only when a plaintiff shows “that he or she suffered ‘an

   invasion of a legally protected interest’ that is ‘concrete and particularized’ and ‘actual or

   imminent, not conjectural or hypothetical.” Id. (quoting Lujan v. Defs. of Wildlife, 504

   U.S. 555, 559-60 (1992)).      Here, Plaintiff has pleaded nothing other than that she

   participated in a free giveaway one day by clicking “Follow” on other Instagram profiles.

   She has not pleaded any injury or loss suffered by these clicks, let alone a concrete and

   particularized injury in fact. Plaintiff’s Complaint should be dismissed on this basis alone.

          Second, Plaintiff has failed to sufficiently plead any of her claims under Federal

   Rules of Civil Procedure 8(a) or 9(b). Plaintiff’s statutory claim based on Defendants’

   purportedly “illegal” lottery fails because Plaintiff does not have a private cause of action

   under Chapter 849 of the Florida Statutes, nor does she state a claim under Chapter 772 of

   the Florida Statutes. Plaintiff’s common law claims also fail because Plaintiff (1) has not

   pleaded the essential elements of those claims, (2) has not pleaded her fraud-based claims

   with particularity as required under Federal Rule of Civil Procedure 9(b), and (3) Plaintiff

   has not pleaded any facts showing any actual injury. Because Plaintiff has not pleaded any




                                                 2
Case 8:20-cv-01425-MSS-AAS Document 24 Filed 01/01/21 Page 3 of 27 PageID 115




   facts showing that she relied on any misrepresentation to her detriment or that she suffered

   any actual injury based on the purported conduct, her common law claims should be

   dismissed as a matter of law.

          Third, Plaintiff has failed to plead a claim for personal or vicarious liability against

   Defendant Jamie Engelhardt. Not only is Plaintiff’s Complaint procedurally deficient—it

   improperly conflates and commingles the two Defendants through the claims—but it also

   fails to plead any factual basis for its assertion that Ms. Engelhardt is personally liable for

   Engelhardt and Co.’s purported conduct. The only allegation aimed at Ms. Engelhardt’s

   purported liability is a conclusory, formulaic allegation that Ms. Engelhardt “is the

   principal of the Company and, at all times material to this Complaint, acting alone or in

   concert with others, formulated, directed, controlled, had the authority to control, or

   participated in . . . the acts and practices set forth in this Complaint.” (Compl. ¶ 28.) This

   allegation plainly fails to allege facts sufficient to state a claim against Ms. Engelhardt.

   Accordingly, the Complaint should be dismissed as to Ms. Engelhardt.

                                   FACTUAL ALLEGATIONS

          Plaintiff’s Complaint alleges a far-flung conspiracy whereby Instagram

   “influencers” are using “unscrupulous” methods to create advertising content. (Compl. ¶¶

   15-22.) Plaintiff describes a number of purported “influencer” schemes that have nothing

   to do with Defendants. (Id.) As to Defendants, Plaintiff claims that they “run illegal

   lotteries and advise ‘influencers’ to lie in order to convince Instagram users to take part in

   their games of chances.”     (Id. at ¶ 18.) Plaintiff claims that Defendants collect money

   from Instagram profile holders who want to increase their “followers” on Instagram, and




                                                 3
Case 8:20-cv-01425-MSS-AAS Document 24 Filed 01/01/21 Page 4 of 27 PageID 116




   then invite individuals like Plaintiff to participate in free games of chance by clicking

   “follow” on these Instagram profiles. (Id. at ¶¶ 21-22.) According to Plaintiff, although

   these giveaways are free, participants do not receive “any basic information like the odds

   of winning, how and when the drawing is done, who provides the prize, etc.” (Id. at ¶ 21.)

          Plaintiff does not allege that she or any putative class member has spent or lost any

   money on these games of chance or that they have suffered any injury or harm. Instead,

   Plaintiff is mostly a bystander in her Complaint, barely referenced except for one set of

   allegations that she allegedly clicked “Follow” 1 a bunch of times to participate in a contest:

          53. On or about April 2020, Colceriu saw that few of the influencers she
          follows organized a “giveaway” with total cash prizes of US$ 9,000. See
          Exhibit 4.

          54. In order to participate in said game of chance, Colceriu was required to
          and indeed did follow all the people she had to follow, all 62 of them.

          55. Little that she knew Barbary received direct cash or other benefits for
          each person on the list that Colceriu followed.

          56. Each time Colceriu clicked on the “Follow” button for one of the
          influencers on the list, Colceriu was supposed to gain the chance to win a
          money prize but instead, Barbary became richer at the expense of Colceriu
          and thousands of others in her position.

          57. Colceriu was never contacted back with the results of the lottery and she
          never received any prize.

   (Compl. ¶¶ 53-57.)




   1
    Plaintiff cites the Instagram Terms and Conditions and Help Page in her Complaint. (See
   Compl. ¶ 16 n.4.) The Terms and Conditions explain that, if a user decides at any time
   after clicking “Follow” on an Instagram profile that she no longer wants to follow that
   profile, the user can then click the same button to “Unfollow” the profile. See
   https://help.instagram.com/477434105621119 (last visited December 31, 2020).




                                                 4
Case 8:20-cv-01425-MSS-AAS Document 24 Filed 01/01/21 Page 5 of 27 PageID 117




          Although Plaintiff alleges that she was not told that the “influencers” whose page

   she clicked “Follow” on were being “paid or otherwise rewarded by Barbary to set up the

   lottery,” her allegations show otherwise. Specifically, Plaintiff alleges that Defendants’

   alleged website fully disclosed the “influencers” whose profiles Plaintiff clicked to

   “follow” were being charged by Defendants to grow their audience. (Id. at ¶ 43.) Indeed,

   the exhibits to Plaintiff’s Complaint plainly state that influencers will be included in

   “Social Giveaways” to obtain their new followers. (Id. at Ex. 2.)

          Plaintiff does not allege any facts supporting her claim that the giveaway was illegal

   or fraudulent. She alleges simply that she did not win.There are no alleged facts showing

   that the giveaway was “manipulated or rigged,” see Fla. Stat. § 849.094(2)(a), arbitrarily

   removed or disallowed her entry, see Fla. Stat. § 849.094(2)(b), “fail[ed] to award prizes

   offered,” see Fla. Stat. § 849.094(2)(c), or used material that was “false, deceptive, or

   misleading,” see Fla. Stat. § 849.094(2)(d).

                 MEMORANDUM OF LAW AND LEGAL ARGUMENT

   I.     PLAINTIFF HAS NOT PLEADED THAT SHE SUFFERED A CONCRETE
          INJURY SUFFICIENT TO ESTABLISH ARTICLE III STANDING.

          A.      Legal Standard

          Article III of the United States Constitution defines the role of the judiciary as

   resolving “Cases” and “Controversies.” Art. III, § 2; Spokeo, 136 S. Ct. at 1547. Standing

   to sue is a “core component” of this case or controversy requirement. Lujan, 504 U.S. at

   560. The doctrine of standing “limits the category of litigants empowered to maintain a

   lawsuit in federal court to seek redress for a legal wrong.” Spokeo, 136 S. Ct. at 1547.




                                                  5
Case 8:20-cv-01425-MSS-AAS Document 24 Filed 01/01/21 Page 6 of 27 PageID 118




          Federal Rule of Civil Procedure 12(b)(1) provides for dismissal of an action for

   lack of subject matter jurisdiction. See Fed. R. Civ. P. 12(b)(1). A party invoking federal

   jurisdiction bears the burden to “clearly . . . allege facts” showing standing before a federal

   court may exercise jurisdiction over his claims. Spokeo, 136 S. Ct. at 154 (quotations and

   citations omitted). To adequately allege standing, a plaintiff must demonstrate that he has

   “(1) suffered an injury in fact, (2) that is fairly traceable to the challenged conduct of the

   defendant, and (3) that is likely to be redressed by a favorable judicial decision.” Id. As

   to the first element, a plaintiff must establish an injury in fact that is “‘concrete and

   particularized’ and ‘actual or imminent, not conjectural or hypothetical.’” Id. (quoting

   Lujan, 504 U.S. at 560). “[T]he requirement of injury in fact is hard floor of Article III

   jurisdiction that cannot be removed by statute.” Salcedo v. Hanna, 936 F.3d 1162, 1167

   (11th Cir. 2019) (quoting Summers v. Earth Island Inst., 555 U.S. 488, 497 (2009)).

          B.      Plaintiff has failed to plead a concrete and particularized injury in fact.

          “To establish injury in fact, a plaintiff must show that he or she suffered ‘an

   invasion of a legally protected interest’ that is ‘concrete and particularized’ and ‘actual or

   imminent, not conjectural or hypothetical.’” Spokeo, 136 S. Ct. at 1548 (quoting Lujan,

   504 U.S. at 560). A plaintiff must allege a particularized injury by showing that she

   “personally has suffered some actual or threatened injury.” Valley Forge Christian College

   v. Americans United for Separation of Church and State, Inc., 454 U.S. 464, 472 (1982).

   A concrete injury must be shown to be “‘real,’ and not ‘abstract.’” Spokeo, 136 S. Ct. at

   1548 (citation omitted). “In plainer language, the plaintiff needs to show that the defendant




                                                 6
Case 8:20-cv-01425-MSS-AAS Document 24 Filed 01/01/21 Page 7 of 27 PageID 119




   harmed him, and that a court decision can either eliminate the harm or compensate for it.”

   Muransky v. Godiva Chocolatier, Inc., 979 F.3d 917, 924 (11th Cir. 2020).

          Beginning in August 2019, the Eleventh Circuit in a series of decisions made clear

   that allegations regarding “wasted time” and other types of intangible harm are insufficient

   to demonstrate a concrete injury sufficient for Article III standing. First, in Salcedo, the

   Eleventh Circuit held the mere receipt of an unsolicited text message was insufficient to

   demonstrate standing to sue in federal court. Id. at 1165. It held that, in such instances,

   the “alleged harm is isolated, momentary, and ephemeral,” akin to begin mailed an

   unwanted postcard. Id. at 1171. The Salcedo court rejected the argument that standing

   could be established simply based on allegations that a statute (there, the Telephone

   Consumer Protection Act) was violated, holding that “allegations of a brief,

   inconsequential annoyance are categorically distinct from those kinds of real but

   intangible harms” that satisfy Article III’s injury in fact requirement:

          The chirp, buzz, or blink of a cellphone receiving a single text message is
          more akin to walking down a busy sidewalk and having a flyer briefly
          waived in one’s face. Annoying, perhaps, but not a basis for invoking the
          jurisdiction of the federal courts.

   Id. at 1172 (emphasis added). Florida district courts have since applied Salcedo to cases

   where the plaintiff alleges that he or she was harmed receiving and reviewing multiple

   unsolicited text messages. 2


   2
     Eldridge v. Pet Supermarket, Inc., Case No. 18-22531, 2020 WL 1475094, at *6 (S.D.
   Fla. Mar. 10, 2020) (no injury in fact where plaintiff received five text messages that
   allegedly wasted his time and depleted cellphone battery); Fenwick v. Orthopedic Specialty
   Institute, PLLC, Case No. 0:19-cv-62290-Ruiz/Strauss, 2020 WL 913321, at *4 (S.D. Fla.
   Feb. 4, 2020) (Strauss, M.J.) (recommending that receipt of three text messages did not
   establish an injury-in-fact for purposes of Article III standing).




                                                 7
Case 8:20-cv-01425-MSS-AAS Document 24 Filed 01/01/21 Page 8 of 27 PageID 120




          The Eleventh Circuit has since applied the Salcedo reasoning in several other

   decisions. In Cordoba v. DIRECTV LLC, 942 F.3d 1259, 1274 (11th Cir. 2019), for

   example, the court held that in a putative class action, the district court at some point has

   to “determine whether each member of the class has standing.” (Emphasis added.) The

   Eleventh Circuit further clarified the “concreteness” inquiry in Muransky, holding that

   “statutory violations do not—cannot—give us permission to offer plaintiffs a wink and a

   nod on concreteness.” 979 F.3d at 925; see also Glasser v. Hilton Grand Vacations Co.,

   LLC, 948 F.3d 1301, 1306 (11th Cir. 2020) (finding that Salcedo makes clear that even

   where a statutory violation is alleged, a “real injury remains necessary”). The Muransky

   court rejected plaintiff’s allegations that the defendant’s alleged violations of the Fair and

   Accurate Credit Transaction Act, wherein the defendant printed a receipt without

   truncating his personal information, caused him a concrete injury simply because the

   statute was violated. 979 F.3d at 931. Again, the court rejected a plaintiff’s allegation of

   “wasted time” as a concrete injury sufficient for Article III standing. Id.

          Most recently, in Grigorian v. FCA US LLC, the Eleventh Circuit held that the loss

   of time from listening to and researching an unsolicited voicemail did not demonstrate a

   harm “sufficiently concrete to constitute an injury in fact.” Case No. 19-15026, 2020 WL

   7238392, at *2 (11th Cir. Dec. 9, 2020). The court held that evidence of “lost personal

   time” that did not otherwise render a plaintiff’s mobile phone unavailable was not sufficient

   to establish standing. Id. at *3. And the court held that federal jurisdiction could not be

   created simply by allegations “embellishing a deficient allegation of injury.” Id.

          Here, Plaintiff does not plead any particularized allegations of injury, let alone

   allegations showing that she suffered a concrete injury in fact. The only allegations

   showing that Plaintiff took any action relating to the Defendants’ purported misconduct




                                                 8
Case 8:20-cv-01425-MSS-AAS Document 24 Filed 01/01/21 Page 9 of 27 PageID 121




   state that Plaintiff clicked “Follow” 62 times for a chance at a free giveaway. (Compl. ¶¶

   53-57.) These allegations clearly do not demonstrate a concrete injury in fact. Most of

   Plaintiff’s other allegations have nothing to do with Defendants and relate to the

   “unscrupulous” practices that she and her counsel believe are ubiquitous on Instagram.

   (See id. at ¶¶ 12-18.) But Plaintiff’s strong interest in the purportedly improper

   sponsorships and giveaways on Instagram is not enough to demonstrate Article III

   standing. See Muransky, 979 F.3d at 924 (“[I]n order to find out if we can hear a party’s

   claim, we need to consider whether that party has a case or controversy rather than, say, a

   strong and abiding interest in an issue, or a desire to obtain attorney’s fees.”). 3

   Accordingly, the Complaint should be dismissed for lack of standing.

   II.    PLAINTIFF’S COMPLAINT FAILS TO STATE A CLAIM UNDER
          FEDERAL RULE OF CIVIL PROCEDURE 12(b)(6)

          Setting aside Plaintiff’s lack of standing, Plaintiff fails to plead any of her claims

   with the well-pleaded facts required under the Federal Rules of Civil Procedure. Indeed,

   in many cases, Plaintiff fails entirely to plead the elements of her common law claims.

   Each of those claims can independently be dismissed for the reasons set for below.

          A.      Legal Standard

          A claim should be dismissed under Federal Rule of Civil Procedure 12(b)(6) if,

   accepting the well-pleaded allegations as true, a plaintiff is unable to state enough facts to


   3
     And even if Plaintiff had pleaded that she lost a few moments of time clicking “Follow”
   or “Unfollow” to avoid these contests, settled Eleventh Circuit precedent makes clear that
   this also would not create standing. See supra at 6-8; see also Muransky, 979 F.3d at 931
   (rejecting allegation that Plaintiff spent time trying to avoid the prospect of future harm,
   holding that “plaintiffs ‘cannot manufacture standing merely by inflicting harm on
   themselves’”) (quoting Clapper v. Amnesty Int’l USA, 568 U.S. 398, 416, 422 (2013)).




                                                 9
Case 8:20-cv-01425-MSS-AAS Document 24 Filed 01/01/21 Page 10 of 27 PageID 122




    establish that it is plausible the plaintiff is entitled to relief. Ashcroft v. Iqbal, 556 U.S.

    662, 676, 129 S. Ct. 1937, 1949 (2009); Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 560,

    127 S. Ct. 1955, 1968 (2007). A “bare assertion” and “conclusory allegation[s]” will not

    suffice. Twombly, 550 U.S. at 556-57. Thus, naked allegations without such factual

    enhancements “stop[] short of the line between possibility and plausibility of entitlement

    to relief.” Id. (internal quotations omitted). A plaintiff must “include factual allegations

    for each essential element of . . . [his] claim.” GeorgiaCarry.Org, Inc. v. Georgia, 687 F.3d

    1244, 1254 (11th Cir. 2012); Chaparro v. Carnival Corp., 693 F.3d 1333, 1337 (11th

    Cir.2012) (“Factual allegations that are merely consistent with a defendant’s liability fall

    short of being facially plausible.”).

            Federal Rule of Civil Procedure 9(b) applies to claims that sound in fraud, and

    provides that “[i]n all averments of fraud . . . the circumstances constituting fraud . . . shall

    be stated with particularity.” Fed. R. Civ. P. 9(b). This particularity requirement “alert[s]

    defendants to the precise misconduct with which they are charged.” Ziemba v. Cascade

    Int’l, Inc., 256 F.3d 1194, 1202 (11th Cir. 2001) (internal quotations and citation omitted).

    Rule 9(b) thus requires that the plaintiff allege specific allegations of (1) the precise

    statements, documents, or misrepresentations made; (2) the time and place of, and person

    responsible for, the statement; (3) the content and manner in which the statements misled

    the plaintiff; and (4) what the defendant gained by the alleged fraud. Ambrosia Coal &

    Constr. Co. v. Pages Morales, 482 F.3d 1309, 1316 (11th Cir. 2007). Here, Rule 9(b)

    applies to Plaintiff’s claims for negligent misrepresentation and for violations of the Florida

    Deceptive and Unfair Trade Practices Act (“FDUTPA”) because both sound in fraud. (See,




                                                   10
Case 8:20-cv-01425-MSS-AAS Document 24 Filed 01/01/21 Page 11 of 27 PageID 123




    e.g., Compl. ¶¶ 25, 39 92 (alleging fraud)); see Lamm v. State St. Bank and Trust, 749 F.3d

    938, 951 (11th Cir. 2014). 4

            B.      Plaintiff has failed to state a claim under Florida law for Defendants’
                    purported operation of an “illegal” Florida lottery.

                    1.      Section 772.104 requires Plaintiff to allege, inter alia, a pattern
                            of criminal activity and actual injury.

            Section 849.08 is a criminal statute that makes it a crime to “set up, promote, or

    conduct any lottery for money or for anything of value.” Fla. Stat. § 849.09. 5 It does not

    provide a private cause of action. Thus, any civil claim for violations of section 849.09

    must be pursued under Florida’s Civil Remedies for Criminal Practices Act. 6 See Fla. Stat.

    § 772.101, et seq. Section 772.104 provides civil remedies for a plaintiff who proves by

    clear and convincing evidence a violation of section 772.103, Florida’s Racketeer

    Influenced and Corrupt Organizations Act (“RICO”). Section 772.103(1) provides that is

    unlawful for any person “[w]ho has with criminal intent received any proceeds derived …

    from a pattern of criminal activity . . . to use or invest . . . any part of such proceeds . . . in

    the establishment or operation of any enterprise. Id. (emphasis added.).




    4
      See also Linville v. Ginn Real Estate Co., 697 F. Supp. 2d 1302, 1306 (M.D. Fla. 2010)
    (“Rule 9(b) applies to claims for negligent misrepresentation”); Stires v. Carnival Corp.,
    243 F. Supp. 2d 1313, 1322 (M.D. Fla. 2002) (Rule 9(b) applies to state deceptive trade
    practice acts).
    5
     A lottery requires a prize, an award by chance, and consideration. See Florida Op. Atty.
    Gen., 061-5, Jan. 16, 1961 (free bingo games for tourists for prizes lacked consideration).
    6
      Count I also lists Section 894.094 of the Florida Statutes, titled, “Game promotion in
    connection with sale of consumer products or services.” But Plaintiff cannot state a claim
    under that section because it is not a “criminal activity” under section 772.102. Further, as
    argued infra, Plaintiff does not allege facts to establish a violation of section 894.094.




                                                    11
Case 8:20-cv-01425-MSS-AAS Document 24 Filed 01/01/21 Page 12 of 27 PageID 124




           The term “criminal activity” means to commit or to attempt to, conspire to, or

    solicit, coerce, or intimidate another to commit certain expressly-enumerated crimes.

    Section 849.09 is among them. Fla. Stat. § 772.102(1)(a)(31). But a “pattern of criminal

    activity” requires allegations of “at least two incidents of criminal activity that have the

    same or similar intents, results, accomplices, victims, or methods of commission or that

    otherwise are interrelated by distinguishing characteristics and are not isolated

    incidents….” Fla. Stat. § 772.102(4). And an “enterprise” requires a plaintiff to plead the

    existence of “any individual, . . . corporation, or other legal entity, or any . . . group of

    individuals associated in fact.” Fla. Stat. § 772.102(3).

           Florida’s RICO statute requires allegations of “ongoing criminal behavior” that are

    similar and interrelated. 7 See Landmark Bank, N.A. v. Cmty. Choice Fin., Inc., 17-60974-

    CIV, 2017 WL 4310754, at *17 (S.D. Fla. Sept. 28, 2017) (quoting Ginsberg, 645 So. 2d

    at 501; citing State v. Lucas, 600 So. 2d 1093, 1094 (Fla. 1992).)    Where crimes are not

    alleged to be ongoing, “[p]redicate acts extending over a few weeks or months and

    threatening no future criminal conduct do not satisfy this requirement.” Id. (citing Lucas,

    600 So. 2d at 1094.) Moreover, an individual defendant, or the same person referred to by

    a different name, cannot constitute an “enterprise.” See Palmas Y Bambu, S.A. v. E.I.

    Dupont De Nemours & Co., Inc., 881 So. 2d 565 (Fla. 3d DCA 2004).




    7
      “Because of the similarities between Florida and federal RICO acts, Florida looks to
    federal authority regarding the interpretation and application of its act.” Palmas Y Bambu,
    881 So. 2d at 570 (Fla. 3d DCA 2004) (citation omitted).




                                                 12
Case 8:20-cv-01425-MSS-AAS Document 24 Filed 01/01/21 Page 13 of 27 PageID 125




            Finally, plaintiff must show an actual injury to business or property directly caused

    by the RICO violation. See Meridian Tr. Co. v. Batista, 17-23051, 2018 WL 4760277, at

    *4 (S.D. Fla. Sept. 30, 2018) (the “connection between the racketeering activity and the

    injury can be neither remote, purely contingent, nor indirect”); Bortell v. White Mountains

    Ins. Group, Ltd., 2 So. 3d 1041, 1047 (Fla. 4th DCA 2009) (“Indirect harm is insufficient”).

                    2.      Plaintiff has failed to allege the elements necessary for a claim
                            under Section 772.104 of the Florida Statutes.

            Plaintiff’s claim for operation of illegal lotteries should be dismissed for at least

    four reasons. First, Plaintiff has not sufficiently pleaded a civil claim under section

    772.103 because she does not allege Defendants acted with criminal intent. Failure to plead

    criminal intent is fatal to such claims. 8 See, e.g., Ginsberg, 645 So. 2d at 502 (directing

    trial court to dismiss complaint because plaintiff did not allege criminal intent); Nat.

    Answers, Inc. v. SmithKline Beecham Corp., 04-22646-CIV, 2005 WL 8166086, at *5

    (S.D. Fla. Feb. 7, 2005) (failure to allege criminal intent fatal to claim under Florida RICO).

            Second, Plaintiff does not sufficiently plead any facts showing a “pattern” of

    ongoing or related criminal activity. She merely alleges that she participated in one lottery

    “on or about April 2020” (Compl. at ¶ 53) and asserts in conclusory fashion that Defendants

    “run illegal lotteries” and do so “on a recurring basis.” (Id. at ¶¶ 18 (“run illegal lotteries”),

    37 (“organizing of lotteries”), 52 (“running illegal lotteries on a recurring basis”), 66

    (“promote her lotteries”).)      Clearly, these conclusory allegations are insufficient to



    8
      Dismissal is warranted because Plaintiff does not identify which subsection of the
    provision is alleged. See Signeo Int’l Ltd. v. Wade, 6:12-CV-1884-ORL-DAB, 2013 WL
    12153590, at *6 (M.D. Fla. Apr. 1, 2013).




                                                   13
Case 8:20-cv-01425-MSS-AAS Document 24 Filed 01/01/21 Page 14 of 27 PageID 126




    establish ongoing criminal behavior. See Ginsberg, 645 So. 2d at 501 (holding conclusive

    allegations of continuity lacking factual allegations were insufficient); see Ferrell v.

    Durbin, 311 F. App’x 253, 256 n.6 (11th Cir. 2009) (affirming dismissal due to “scant

    allegations” of predicate acts committed over limited time frame). 9

           Third, Plaintiff does not plead that proceeds derived from the criminal activity were

    used in the establishment or operation of any enterprise. Defendants are alleged to be one

    and the same and Plaintiff does not identify any individuals as associates or employees.

    Thus, Defendants are not alleged to be and cannot be an “enterprise.” See Palmas Y

    Bambu, S.A., 881 So. 2d at 575 (noting company and personnel “do not form an enterprise”

    under RICO where they “associate together to commit a pattern of predicate acts in the

    course of their employment and on behalf of the corporation”) (quoting Riverwoods

    Chappaqua Corp. v. Marine Midland Bank, N.A., 30 F.3d 339, 344 (2d Cir. 1994)).

           Fourth, as argued supra, Plaintiff does not plead any specific injury or harm

    proximately caused by the alleged pattern of illegal lotteries. This is fatal to Plaintiff’s


    9
      Plaintiff’s other allegations of related criminal activity are similarly threadbare: (1)
    method of commission (i.e., Defendants “advise ‘influencers’ to lie” (see Compl. at ¶ 18),
    “ask[] users to like a plethora of unrelated accounts” (id. at ¶ 19), and “advertise these
    games of chance mainly via Instagram Stories” (id. at ¶ 61)); (2) results (i.e., “Plaintiffs
    are not winning anything” (id. at ¶ 22), but alleging one Florida winner (id. at ¶ 63)); (3)
    accomplices (i.e., identifying “influencers” who have promoted lotteries without details
    about their involvement or lotteries in which they participated (id. at ¶¶ 39, 40, 64),); and
    (4) victims (i.e., “thousands of similar situated individuals” (id. at ¶ 21) and followers of
    @jbsocialcollective because, “upon belief,” they are “only following it because they were
    participants in one of her lotteries” (id. at ¶ 66)). Conclusory allegations of interrelatedness
    of predicate criminal acts are insufficient. See Ferrell, 311 F. App’x at 256 (affirming
    dismissal given “scant allegations”); Signeo Int’l Ltd. v. Wade, 6:12-CV-1884-ORL-DAB,
    2013 WL 12153590, at *7 (M.D. Fla. Apr. 1, 2013) (finding there were not “enough
    specific acts” to support continuity or interrelatedness of predicate acts.)




                                                  14
Case 8:20-cv-01425-MSS-AAS Document 24 Filed 01/01/21 Page 15 of 27 PageID 127




    claim, not only because Plaintiff cannot demonstrate Article III standing, but also because

    Plaintiff has not alleged any injury. See Meridian Tr. Co., 17-23051, 2018 WL 4760277,

    at *4 (failure to allege specific conduct that caused injury is fatal); Bortell, 2 So. 3d at 1047

    (affirming dismissal where plaintiff did not allege RICO violation caused harm). 10

            C.      Plaintiff has failed to allege any detriment sufficient to state a claim for
                    unjust enrichment or that she lacks an adequate remedy of law.

            Plaintiff’s unjust enrichment claim requires her to adequately allege that “(1) the

    plaintiff has conferred a benefit on the defendant; (2) the defendant voluntarily accepted

    and retained that benefit; and (3) the circumstances are such that it would be inequitable

    for the defendants to retain it without paying the value thereof.” Omnipol, a.S. v. Worrell,

    421 F. Supp. 3d 1321, 1347 (M.D. Fla. 2019) (applying Florida law). Plaintiff must also

    allege that she suffered an injury and lacks an adequate remedy of law. Challenge Air

    Transport, Inc. v. Transportes Aereos Nacionales, S.A., 520 So. 2d 323 (Fla. 3d DCA

    1988). “[I]t is not enough to show that the defendant obtained a benefit and that the plaintiff




    10
       There are at least two additional bases for dismissal. First, Plaintiff’s allegations
    supporting the four causes of action are shotgun pleadings. See Velardo v. Nuvell Auto
    Fin., 608-CV-806-ORL-31DAB, 2008 WL 3260166, at *3 (M.D. Fla. Aug. 7, 2008)
    (noting shotgun pleadings violate Federal Rules of Civil Procedure 8(a) and 10(b), which
    requires that discrete claims be pleaded in separate counts) (citing Magluta v. Samples, 256
    F.3d 1282, 1284 (11th Cir. 2001)). Second, Plaintiff fails to plead an illegal lottery and see
    also Ginsberg v. Lennar Florida Holdings, Inc., 645 So. 2d 490, 501 (Fla. 3d DCA 1994)
    (Florida’s Civil Remedies for Criminal Practices Act does not apply without alleged
    criminal activity). Plaintiff alleges Defendants are located in California, operate “game[s]
    of chance” on a global platform of over 100 million users, and use “influencers” to promote
    the lotteries. (Compl. at ¶¶ 4-6, 18.) This alleged conduct is squarely within an exception
    to the statute – a nationally advertised drawing or game of chance. Fla. Stat. 849.09
    (“[N]othing in this section shall prohibit … any nationally advertised … drawing [or] game
    … of … chance … unless it can be construed as a lottery”).




                                                   15
Case 8:20-cv-01425-MSS-AAS Document 24 Filed 01/01/21 Page 16 of 27 PageID 128




    was in some roundabout way damaged.” Omnipol, 421 F. Supp. 3d at 1348 (citations and

    quotations omitted).

           Here, Plaintiff’s unjust enrichment claim should be dismissed. For one thing,

    Plaintiff has not alleged that she lacks an adequate remedy at law. Indeed, she elsewhere

    pleads exactly the opposite, seeking compensatory money damages under statutory and

    common law theories (without any allegation that those damages would be inadequate).

    (See, e.g., Compl. at ¶¶ 80-83.) Florida courts presented with a claim for unjust enrichment

    alongside statutory or other claims predicated on the same alleged conduct have

    consistently rejected the unjust enrichment claim as “an equitable remedy available only

    where there is no adequate remedy at law.” Carrero v. LVNV Funding, LLC, 11-62439-

    CIV, 2014 WL 6433214, at *4 (S.D. Fla. Oct. 27, 2014) (citation omitted); Am. Honda

    Motor Co., Inc. v. Motorcycle Info. Network, Inc., 390 F. Supp. 2d 1170, 1178 (M.D. Fla.

    2005) (finding an adequate remedy at law precluded plaintiff’s unjust enrichment claim

    because the claim was based on the same set of allegations supporting statutory claims). 11

           Plaintiff separately has failed to allege a direct benefit that she conferred on

    Defendants to her detriment. It is well settled under Florida law that a plaintiff must plead

    facts showing that the benefit allegedly conferred on the defendant was a direct benefit.

    See Kopel v. Kopel, 229 So. 3d 812, 819 (Fla. 2017) (agreeing with Peoples Nat’l Bank of

    Commerce v. First Union Nat’l Bank of Fla., N.A., 667 So. 2d 876, 879 (Fla. 3d DCA




    11
      See also In re US Capital Holdings, LLC, 12-14517-JKO, 2013 WL 5297352, at *8-*9
    & n.12 (Bankr. S.D. Fla. Aug. 5, 2013) (“overwhelming majority” of Florida cases have
    held that unjust enrichment is not available where there is an adequate legal remedy).




                                                 16
Case 8:20-cv-01425-MSS-AAS Document 24 Filed 01/01/21 Page 17 of 27 PageID 129




    1996)). For example, the Third District Court of Appeal has held that a plaintiff’s payments

    to a defendant’s subsidiary company did not constitute a direct benefit to the defendant

    even though the defendant ultimately retained at least a portion of the payments. See

    Extraordinary Title Servs., LLC v. Fla. Power & Light Co., 1 So. 3d 400, 401, 404 (Fla. 3d

    DCA 2009). As a result, those payments could not support an unjust enrichment claim

    against the defendant. Id.; see also Kopel v. Kopel, 117 So. 3d 1147, 1152–53 (Fla. 3d DCA

    2013), rev’d on other grounds, 229 So. 3d 812 (Fla. 2017) (“indirect” benefit to the

    defendant insufficient for an unjust enrichment claim). In this case, Plaintiff alleges that

    Defendants were paid by influencers—Plaintiff did not make any direct payment to

    participate in the giveaway. (See Compl. at ¶¶ 51, 54 (Plaintiff admits that she only clicked

    “Follow” to participate).) Because any benefit to Engelhardt & Co. or Ms. Engelhardt

    came from “micro-influencers” and because Plaintiff (at most) alleges that she conferred

    only an indirect benefit on Defendants, the unjust enrichment claim must be dismissed.

    See Johnson v. Catamaran Health Sols., LLC, 687 F. App’x 825, 830 (11th Cir. 2017)

    (holding unjust enrichment claim unavailable against parent corporation that received

    payments from plaintiffs indirectly through its subsidiary).

           Finally, Plaintiff has failed to allege that the circumstances would render it

    “inequitable” for Defendants to retain the supposed benefit Plaintiff alleges that she

    conferred. As Florida courts have made clear, to show an inequitable result, a plaintiff

    must allege “that the plaintiff was harmed in some way before courts will impose this

    equitable remedy.” Prohias v. Pfizer, Inc., 485 F. Supp. 2d 1329, 1334 (S.D. Fla. 2007)

    (quoting Green c. McNeil Nutritionals, LLC, Case No. 2004-0379-CA, 2005 WL 3388158,




                                                 17
Case 8:20-cv-01425-MSS-AAS Document 24 Filed 01/01/21 Page 18 of 27 PageID 130




    at *6 (Fla. Cir. Ct. Nov. 16, 2005)) (emphasis added). Here, for the same reason that

    Plaintiff has failed to allege she suffered a concrete injury in fact, she has failed to allege

    any harm sufficient to state a claim for unjust enrichment. Plaintiff has alleged only that

    she was harmed by clicking “Follow” on Instagram profiles to participate in a free contest.

    This allegation plainly fails to show a harm that requires equitable relief. See Prohais, 485

    F. Supp. 2d at 1334 (dismissing unjust enrichment claim for “failure to allege injury”);

    Ironworkers Local Union No. 68 v. AstraZeneca Pharmaceuticals LP, 585 F. Supp. 2d

    1339, 1346-47 (M.D. Fla. 2008) (dismissing unjust enrichment claim based on the

    “remoteness of plaintiffs’ injuries from defendants’ wrongdoing”) (citations omitted).

             D.     Plaintiff has failed to adequately allege the elements of her negligent
                    misrepresentation claim.

             Plaintiff’s negligent misrepresentation claim requires her to plead with particularity

    under Rule 9(b) that: (i) a misrepresentation (or omission) of material fact was made to

    her; (ii) Defendants knew that the misrepresentation (or omission) was false, or made the

    misrepresentation without knowledge of its truth or falsity; (iii) Defendants intended for

    Plaintiff to rely on the false representation (or omission); (iv) Plaintiff did, in fact, rely on

    that false representation (or omission); and (v) Plaintiff suffered damages as a result of his

    reliance on the false representation (or omission). See Linville, 697 F. Supp. 2d at 1307;

    In re Lichtman, 388 B.R. 396, 409 (Bankr. M.D. Fla. 2008) (same); Arnold v. McFall, 839

    F. Supp. 2d 1281, 1286 (S.D. Fla. 2011) (same).

             Here, Plaintiff does not plead any facts supporting her negligent misrepresentation

    claim.    Indeed, aside from a single, generic allegation alleging “Defendants made

    representation [sic] that they knew to be false, or negligently failed to examine the veracity




                                                   18
Case 8:20-cv-01425-MSS-AAS Document 24 Filed 01/01/21 Page 19 of 27 PageID 131




    of the affirmations” (Compl. ¶ 85), Plaintiff does not allege (1) any specific

    misrepresentation (or omission) made, (2) how that misrepresentation (or omission) was

    material, (3) the “content and manner in which the statements misled the plaintiff,” or (4)

    what the defendant gained by the alleged fraud. Ambrosia Coal & Constr. Co., 482 F.3d

    at 1316. Likewise, Plaintiff does not even include a generic allegation that she relied on

    any misstatement or omission in deciding to participate in the free giveaway. This is fatal

    to her claim. See Roberts v. Victoria’s Secret Stores, LLC, 18-CV-61534, 2018 WL

    8059094, at *6 (S.D. Fla. Dec. 3, 2018), report and recommendation adopted, 18-61534-

    CIV, 2018 WL 8058969 (S.D. Fla. Dec. 20, 2018) (dismissing claim for negligent

    misrepresentation where complaint did not identify specific misrepresentations or

    particularized allegations); Alvarez v. Royal Caribbean Cruises, Ltd., 905 F. Supp. 2d

    1334, 1342 (S.D. Fla. 2012) (same where plaintiffs did not allege reliance or what damages

    arose from reliance on the purported misrepresentations). Likewise, Plaintiff fails to allege

    that she incurred any injury resulting from her purported reliance on any misrepresentation

    or omission. However, as with Plaintiff’s other claims, her negligent misrepresentation

    claim requires plaintiff to “plead some injury which resulting to the plaintiff by acting in

    justifiable reliance upon the defendant’s misrepresentation.” Prohais, 485 F. Supp. 2d at

    1334 (dismissing negligent misrepresentation claim).

           E.      Plaintiff has failed to adequately allege a claim under FDUTPA.

           Under Florida law, plaintiffs alleging a FDUTPA violation must adequately allege

    a deceptive or unfair trade practice, causation, and actual damages. See Parr v. Maesbury

    Homes, Inc., 609CV-1268-ORL-19GJK, 2009 WL 5171770, at *6 (M.D. Fla. Dec. 22,




                                                 19
Case 8:20-cv-01425-MSS-AAS Document 24 Filed 01/01/21 Page 20 of 27 PageID 132




    2009) (citing Third Party Verification, Inc. v. Signatureline, Inc., 492 F. Supp. 2d 1314,

    1326 (M.D. Fla. 2007)); Rollins, Inc. v. Butland, 951 So. 2d 860, 869 (Fla. 2d DCA 2006)).

    The remedies available to claimants under FDUTPA are set forth in § 501.211. FDUTPA

    provides that “anyone aggrieved by a violation of this part may bring an action to obtain a

    declaratory judgment that an act or practice violates this part and to enjoin a person who

    has violated, is violating, or is otherwise likely to violate this part.” Fla. Stat. § 501.211(1).

    Moreover, “[i]n any action brought by a person who has suffered a loss as a result of a

    violation of this part, such person shall recover actual damages, plus attorney’s fees and

    court costs as provided in Section 501.2105.” Fla. Stat. § 501.211(2) (emphasis added).

            Here, Plaintiff’s claim for a violation of FDUTPA should be dismissed for several

    reasons. First, as discussed supra at 9-10, Plaintiff’s FDUTPA claim sounds in fraud and

    must be pleaded with particularity under Rule 9(b). Plaintiff fails to plead with particularity

    any deceptive misstatement or omission sufficient to demonstrative a deceptive or unfair

    trade practice. See id. Indeed, Plaintiff to specifically identify any deceptive or fraudulent

    conduct relating to her participation in the giveaway.

            Second, Plaintiff fails to adequately allege that Defendants engaged in any

    predicate act that would constitute a deceptive or unfair practice. Section 501.203(3)(c),

    Florida Statutes, states that a violation of any law “which proscribes unfair methods of

    competition, or unfair, deceptive, or unconscionable acts or practices” may serve as a

    predicate deceptive or unfair practice for a FDUTPA claim. Parr, 609CV-1268-ORL-

    19GJK, 2009 WL 5171770, at *6 (citing Meitis v. Park Square Enters., Inc., No. 6:08–cv–

    1080–Orl–22GJK, 2009 WL 703273 at *4 (M.D. Fla. Jan.21, 2009)). The text of a statute




                                                   20
Case 8:20-cv-01425-MSS-AAS Document 24 Filed 01/01/21 Page 21 of 27 PageID 133




    also may expressly state that it is to serve as a FDUTPA predicate. Id. (citing Feheley v.

    LAI Games Sales, Inc., No. 08–23060–CIV, 2009 WL 2474061 at *4 (S.D. Fla. Aug.11,

    2009) (finding that Florida Statute § 849.15 fails to serve as per se FDUTPA predicate

    because it does not include express language to that effect).

           Here, even if Plaintiff had adequately pleaded a violation of Section 849.09 of the

    Florida Statutes—which she did not—purported violations of section 849.09 are not

    expressly or impliedly per se violations of FDUTPA. 12 Plaintiff, as a result, seeks to

    demonstrate that Defendants’ purported conduct constitutes a per se violations of 15 U.S.C.

    § 45(a), which Plaintiff alleges would be a per se FDUTPA violations. (Compl. at ¶¶ 90-

    93.). But her conclusory allegations and the statutory text of 15 U.S.C. § 45(a) belie this

    claim, and Plaintiff’s remaining allegations merely trace FDUTPA’s statutory

    requirements. Courts routinely dismiss claims based on such conclusory allegations. 13



    12
       As argued in section II.B., Plaintiff has not alleged a violation of section 849.09 and,
    thus, her FDUTPA claim fails. See Mandala v. Tire Stickers, LLC, 829 F. App’x 896, 902
    (11th Cir. 2020) (FDUTPA claim dismissed because plaintiff failed to state predicate
    claims). Moreover, section 849.09 facially prohibits any Florida lottery, regardless of its
    fairness or lack of deception. Because that section does not expressly relate to deception
    or unfair trade practices, it does not impliedly seek to regulate such practices. See Feheley,
    08-23060-CIV, 2009 WL 2474061, at *3 (rejecting construction of gambling statute as per
    se FDUTPA violation because “[i]t neither expressly nor impliedly regulates unfair or
    deceptive trade practices, and no Florida court has ever cited it as a FDUTPA predicate”).
    13
       See, e.g., Fid. Nat’l Fin., Inc., 315CV01400HESPDB, 2017 WL 3726687, at *3
    (conclusory description of conduct insufficient under Fed. R. Civ. P. 8(a) or 9(b)); HW
    Aviation LLC v. Royal Sons, LLC, 807-CV-2325-T-23MAP, 2008 WL 4327296, at *6
    (M.D. Fla. Sept. 17, 2008) (conclusory allegations of deceptive, unfair, or unconscionable
    actions are insufficient under FDUTPA.”); Merrill Lynch Bus. Fin. Serv., Inc. v.
    Performance Machine Sys. U.S.A., Inc., 2005 WL 975773, at *9 (S.D. Fla. 2005)
    (recommending dismissal because complaint lacked sufficient factual allegations of
    “unfair or deceptive” conduct); Infinity Global, LLC v. Resort at Singer Island, Inc., 2008




                                                 21
Case 8:20-cv-01425-MSS-AAS Document 24 Filed 01/01/21 Page 22 of 27 PageID 134




           Third, Plaintiff has failed to plead any actual damages. See Dorestin v. Hollywood

    Imps., Inc., 45 So. 3d 819, 824 (Fla 4th DCA 2010) (“Proof of actual damages is necessary

    to sustain a FDUTPA claim.”); Jovine v. Abbott Laboratories, Inc., 795 F. Supp. 2d 1331,

    1344 (S.D. Fla. 2011) (dismissing claim for failure to plead actual damages); Parr v.

    Maesbury Homes, Inc., No. 609CV-1268-ORL-19GJK, 2009 WL 5171770, at *8 (M.D.

    Fla. Dec. 22, 2009) (same). As discussed throughout this Motion, Plaintiff has not alleged

    any harm or injury resulting from Defendants’ purported conduct, and even the most

    generous reading of her Complaint shows that she thinks she was harmed by wasting time

    clicking “Follow” a bunch of times on Instagram. Such an allegation clearly does not plead

    actual damages sufficient to support a FDUTPA claim.

           For example, in Baptist Hosp., Inc. v. Baker, 84 So. 3d 1200, 1204–05 (Fla. 1st

    DCA 2012), the First Circuit affirmed the decision that a Plaintiff had no right to recover

    for a FDUTPA claim challenging hospital liens where the plaintiff suffered no “actual

    damages” as a result of the liens. He testified that he did not anticipate any financial gains

    from the lawsuit or “actual damages as a result of the imposition or payment of the lien,”

    and the court thus found that he could not maintain a FDUTPA claim. Id. Likewise, in

    City First Mortg. Corp. v. Barton, the Fourth District rejected a borrower’s FDUTPA claim

    where the borrower essentially argued that he had wasted time trying to refinance a loan

    based on a lender’s misrepresentations. 988 So. 2d 82, 86 (Fla. 4th DCA 2008) (FDUPTA

    does not provide for “compensation for subjective feelings of disappointment”) Id.



    WL 1711535 at *4 (S.D. Fla. 2008) (“[A] plaintiff must do more than merely allege in a
    conclusory fashion that a defendant's actions constituted an ‘unfair or deceptive act’.”).




                                                 22
Case 8:20-cv-01425-MSS-AAS Document 24 Filed 01/01/21 Page 23 of 27 PageID 135




    (quoting Butland, 951 So. 2d at 873). Florida courts have ruled similarly in other cases

    where the plaintiff could not allege any tangible injury or out-of-pocket loss. See Licul v.

    Volkswagen Grp. of Am., Inc., No. 13-61686-CIV, 2013 WL 6328734, at *5 (S.D. Fla. Dec.

    5, 2013) (because the plaintiff did not suffer any out-of-pocket lost for failure to disclose a

    car defect, she “did not suffer the loss of any value in the [car] that could constitute ‘actual

    damages’”). 14 Because Plaintiff suffered no actual damages resulting from Defendants’

    alleged conduct, she cannot state a claim under FDUTPA.

    III.    PLAINTIFF HAS FAIL TO PLEAD A BASIS FOR PERSONAL OR
            VICARIOUS LIABILITY AGAINST MS. ENGELHARDT.

            “‘A fundamental principle of Anglo-American law is that a business operating as a

    legally recognized entity is separate and distinct from its owners.” Hard Candy, LLC v.

    Hard Candy Fitness, LLC, 106 F. Supp. 3d 1231, 1240 (S.D. Fla. 2015) (quoting 114 A.

    Jur. Proof of Facts 3d 403 (2015)). Thus, to “state a claim based on vicarious liability, a

    plaintiff must ‘set forth any ultimate facts that establish either actual or apparent agency.’”

    Honig v. Kornfeld, 339 F. Supp. 3d 1323, 1347 (S.D. Fla. 2018) (quoting Goldschmidt v.

    Holman, 571 So. 2d 422, 423 (Fla. 1990)). Specifically, a plaintiff must “sufficiently allege

    the elements of agency in additional to the elements of the underlying [tort] for which the

    plaintiff seeks to hold the principal liable.” Honig, 339 F. Supp. 3d at 1348. Florida law


    14
       See also Taran v. Blue Cross Blue Shield of Florida, Inc., 685 So. 2d 1004, 1006 (Fla.
    3d DCA 1997) (affirming dismissal of class action complaint where there was no actual
    damages). The fact that Plaintiff seeks compensatory damages under a Florida statute does
    not change this analysis. See Plain Bay Sales, LLC v. Gallaher, No. 18-80581-CIV, 2019
    WL 3429137, at *5 (S.D. Fla. May 3, 2019) (alleged violations of the Florida
    Administrative Code were “not sufficient to sustain a [per se] FDUTPA claim” where only
    allegations of actual damages were that misrepresentations “induced [Plaintiff] to purchase
    a horse for $950,000, an action they would not have taken if they had known the truth”).




                                                  23
Case 8:20-cv-01425-MSS-AAS Document 24 Filed 01/01/21 Page 24 of 27 PageID 136




    imposes the same requirements for a pleading that seeks to pierce the corporate veil or

    plead an alter ego theory. See Omega Psi Phi Fraternity, Inc. v. HCE Group of Companies,

    Inc., Case No. 11-CV-80479, 2011 WL 13228098, at *3 (S.D. Fla. Oct. 19, 2011)

    (dismissing claims against company owner and finding “[a] plaintiff seeking to pierce the

    corporate veil bears a very heavy burden”).

            Here, Plaintiff pleads a single allegation in support of her attempt to hold Ms.

    Engelhardt personally liable in this case, alleging that she is the “principal” of Engelhardt

    & Co. and “acting alone or in concert with others, formulated, directed, controlled, had the

    authority to control, or participated in . . . the acts and practices set forth in this Complaint.”

    (Id. at ¶ 28.) But this attempt to plead claims against Ms. Engelhardt personally or

    vicariously is both procedurally and factually deficient. “Florida law is clear that in order

    to pursue a vicarious liability claim, the claimant plead it as a separate cause of action.”

    Honig, 339 F. Supp. 3d at 1347 (quotation and citation omitted). At a minimum, each

    separate claim for relief must be pled in separate counts.             See S-Fer Int’l, Inc. v.

    Stonesheets, LLC, Case No. 14-24662-CIV, 2016 WL 8808749, at *3 (S.D. Fla. July 22,

    2016) (dismissing owner under alter ago theory). Plaintiff failed to plead any separate

    claim against Ms. Engelhardt and, instead, impossibly commingles the Defendants and the

    allegations against them throughout the Complaint. See Gharfeh v. Carnival Corp., 309 F.

    Supp. 3d 1317, 1323-24 (S.D. Fla. 2018) (dismissing in part “commingled claims for

    vicarious liability”)

            Plaintiff’s claims against Ms. Engelhardt also fail because Plaintiff has not pleaded

    a single fact showing that Ms. Engelhardt either (1) can be held vicarious liability for the




                                                    24
Case 8:20-cv-01425-MSS-AAS Document 24 Filed 01/01/21 Page 25 of 27 PageID 137




    acts of Engelhardt & Co. or (2) can be held personally liable under a corporate veil or alter

    ego theory. Courts have repeatedly dismissed claims against individual defendants on this

    basis. See HCE Group, 2011 WL 13228098, at *4 (dismissing claims against owner where

    owner is “shielded from personal liability absent circumstances warranting piercing the

    corporate veil”); S-Fer Int’l, 2016 WL 8808749, at *4 (conclusory allegations that owner

    controlled or dominated company are insufficient to plead alter ego theory); Honig, 339 F.

    Supp. 3d at 1348 (dismissing claims for fail to allege vicarious liability); Orginsky v.

    Paragon Props. of Costa Rico LLC, 784 F. Supp. 2d 1353, 1373 (S.D. Fla. 2011) (plaintiff

    failed to allege that owner “dominated and controlled” company); see also Honig, F. Supp.

    3d at 1348 (dismissing vicarious liability claims for lack of factual allegations); Gharfeh.,

    309 F. Supp. 3d at 1323-24 (dismissing in part commingled vicarious liability claims);

    Goldschmidt v. Holman, 571 F. So. 2d 422, 423 (Fla. 1990) (requiring plaintiff to plead

    ultimate facts supporting vicarious liability claim).       Accordingly, Ms. Engelhardt

    respectfully requests that she be dismissed from this action.

                                         CONCLUSION

           For the foregoing reasons, Defendants respectfully requests that the Court dismiss

    this action with prejudice, and grant such other relief as may be deemed just and proper.

                           LOCAL RULE 3.01(g) CERTIFICATION

           I HEREBY CERTIFY that, pursuant to Local Rule 3.01(g), I conferred with

    opposing counsel concerning the matters set forth in this Motion and Plaintiff opposes the

    Motion.




                                                 25
Case 8:20-cv-01425-MSS-AAS Document 24 Filed 01/01/21 Page 26 of 27 PageID 138




     Dated: January 1, 2021                    Respectfully submitted,

                                               STUMPHAUZER FOSLID SLOMAN
                                               ROSS & KOLAYA, PLLC
                                               Two South Biscayne Boulevard, Suite 1600
                                               Miami, FL 33131
                                               Telephone: (305) 614-1400
                                               Facsimile: (305)614-1425

                                               /s/ Ian M. Ross ______
                                               IAN M. ROSS
                                               Florida Bar No. 091214
                                               iross@sfslaw.com
                                               JORGE A. PEREZ SANTIAGO
                                               Florida Bar No. 91915
                                               jperezsantiago@sfslaw.com
                                               electronicservice@sfslaw.com

                                               Counsel for Defendants Jamie Barbary a/k/a
                                               Jamie Engelhardt and Engelhardt & Co.,
                                               LLC


              [Certificate of Service and Service List are on the following pages]




                                              26
Case 8:20-cv-01425-MSS-AAS Document 24 Filed 01/01/21 Page 27 of 27 PageID 139




                                CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on this 1st day of January, 2021, I electronically filed

    the foregoing with the Clerk of Court using the CM/ECF system, causing a copy of the

    foregoing document to be served on all counsel of record via Notice of Electronic Filing.

                                                         /s/ Ian M. Ross___
                                                             IAN M. ROSS

                             [Service List are on the following pages]

                                       SERVICE LIST
                                  Colceriu v. Barbary, et al.
                             Case No. 8:20-cv-01425-MSS-AAS
                   United States District Court, Middle District of Florida

     Bogdan Enica
     Bogdan Enica, Esq.
     66 W. Flagler Street, Suite 900
     Miami, FL 33130
     786-588-4758
     Email: b.enica@fashion.law

     Counsel for Plaintiff




                                                27
